Citation Nr: 0114334	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from March 1943 to September 
1964.  In April 1999, the Board of Veterans' Appeals (Board) 
denied service connection for the cause of the veteran's 
death.  The appellant and her accredited representative were 
provided with copies of the decision.  

This matter came before the Board on appeal from an April 
2000 rating decision of the Montgomery, Alabama, Regional 
Office (RO) which tacitly reopened the appellant's claim and 
again denied service connection for the cause of the 
veteran's death.  In June 2000, the Vice-Chairman of the 
Board denied the appellant's Motion for Reconsideration of 
the April 1999 Board decision.  


REMAND

The appellant advances that the veteran was exposed to 
mustard gas while his Army truck unit was en route to Bari, 
Italy during World War II and such exposure contributed to 
bringing about his demise.  Recently submitted evidence 
includes a copy of an amended death certificate wherein 
reference is made to a possible tumor of the left lung and a 
history of mustard gas exposure.  She requests that the 
veteran's unit records be searched for entries relating to 
his alleged mustard gas exposure.  In a June 1993 written 
statement, the veteran indicated that he had been attached to 
the Army's 3821st Trucking Unit.  He stated that he was 
exposed to mustard gas when his unit delivered supplies to 
Bari, Italy shortly after the bombing attack on the city.  
The record does not reflect that a search of the records of 
the 3821st Trucking Unit has been conducted.  In reviewing a 
similar factual scenario, the United States Court of Appeals 
for Veterans Claims (Court) has held that the Department of 
Veterans Affairs (VA) should obtain all relevant evidence 
which may be in VA and other governmental records.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the appellant of 
any information and any medical or lay evidence not 
previously provided to the VA that is necessary to 
substantiate her claim.  The VA shall make reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  The appellant's claim for service connection 
for the cause of the veteran's death has not been considered 
under the amended statutes.  Therefore, the claim must be 
returned to the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should contact the National 
Personnel Record Center and request that 
a search be made of the records of the 
Army's 3821st Trucking Unit for the years 
1944 and 1945 for any entries pertaining 
to the veteran's and/or the unit's 
alleged exposure to mustard gas.  All 
relevant documentation should be 
forwarded for incorporation into the 
record. 

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

3.  The RO should then readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the claim is denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond. 

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


